Exhibit 10.4

THE SHARES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS. THE
SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM. THE SHARES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

SUBSCRIPTION AGREEMENT – SALE OF COMMON STOCK

 

 

 

October 9, 2009

SecureCare Technologies, Inc.
1617 W. 6th Street
Suite C
Austin, Texas 78703

Attention: Neil Burley, Chief Financial Officer

 

 

 

 

Re:

Sale of Common Stock

Gentlemen:

          Effective September 1, 2009, SecureCARE Technologies, Inc., a Nevada
corporation (hereinafter referred to as “SCUC” or the “Company”) is offering to
a limited number of investors (“Investors”), who are accredited investors, as
hereinafter defined, an aggregate of up to One Million Two Hundred and Fifty
Thousand (1,250,000) shares of its Common Stock for sale on a best effort basis
at a price of $0.08 per share from September 1, 2009 through September 21, 2009;
thereafter, the price of the shares will be $0.10 per share, par value $.001 per
share (the “Common Stock” or “shares”). The Board of Directors of the Company,
effective, October 9, 2009, has extended the price of $0.08 per share to close
of business on October 31, 2009; thereafter, the price of the shares will be
$0.10 per share, par value $.001 per share.

          The Company intends to offer the sale of its Common Stock (the
“Offering”) from time to time through October 31, 2009 with no minimum sales
required, and may determine to withdraw, limit or extend the offering at any
time. SCUC has furnished the undersigned with the information set forth in the
Subscription Agreement and in Section 2(a) below.

--------------------------------------------------------------------------------



          The Company will concurrently offer an aggregate of up to Three
Hundred Twelve Thousand Five Hundred (312,500) shares in an offer to a
related-party note holder (the “Holder”), to convert $25,000 in principal amount
outstanding of a $75,000, 6% unsecured promissory note, issued in June 2008, for
the Company’s Common Stock at a rate of one share of Common Stock for each $0.08
of Note surrendered by the Holder (the “Exchange Offer”). The Exchange Offer
will expire on September 21, 2009.

          1.        Subscription. Subject to the terms and conditions of this
Subscription Agreement - Sale of Common Stock, the undersigned hereby tenders
this subscription and check, or other appropriate form of payment, set forth at
the foot of this agreement to acquire the shares of Common Stock set forth at
the foot of this agreement. Upon the acceptance and payment of the purchase
price, certificates for Common Stock shares shall be issued to the Investors.
Acceptance shall take place within thirty (30) business days after receipt of
the signed Subscription Agreement and receipt of a check or other cleared funds
for the purchase price. The sale hereby is not conditioned upon receipt of a
minimum amount of proceeds. Acceptance and payment of the purchase price is
deemed to be completed upon receipt of this subscription and check, or other
appropriate form of payment, by any member of the Board of Directors of the
Company.

                     (a)       Wiring of funds to the Company for the subscribed
purchase price. When the investor desires to wire purchase funds directly to the
Company, the following bank wiring information is to be used:

 

 

 

 

 

Comerica Bank, Tarrytown Office

 

 

2414 Exposition Boulevard

 

 

Suite D110

 

 

Austin, Texas 78703

 

 

Contact: Mark Ruether (512)472-8216

 

 

Account Name: SecureCare Technologies, Inc.

 

 

Routing Number: 111000753

 

 

Account Number: 1880981111

 

 

SWIFT Code: MNBDUS33

          2.       Acknowledgments. The undersigned acknowledges that the
undersigned has had the opportunity to review the following documents and has
made such review as the undersigned has deemed appropriate:

 

 

 

 

 

          All documents filed by the Company with the Securities and Exchange
Commission of the United States of America and is particularly aware of the
Company’s current cash needs, the risk factors set forth in its Form 10-KSB for
the year ended December 31, 2008, the Company’s history of bankruptcy and that
an investment in the Company is an extremely high risk investment. The
undersigned further acknowledges that unless the Company sells a majority of the
Common Stock, its chances for success will be further reduced to a significant
extent. The undersigned is aware that the Company has previously raised funds
from investors believing that it would not require further private investment to
become a viable operating company and has been mistaken in this belief.

2

--------------------------------------------------------------------------------



          3.        Investment Representations.

                     (a)       Investment Intent. The undersigned represents
that the undersigned is acquiring the Shares pursuant to the Offer for
investment only and not with a view to, or for sale in connection with, any
distribution thereof nor with any present intention to sell such Shares, except
in compliance with the Act. The Company has no obligation to register the Shares
under the Act and does not intend to do so. For several years there has been an
extremely limited trading market for the Shares and no active market may ever
develop. The certificates for the Shares will bear the following legend or a
legend similar thereto:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, transferred,
pledged, hypothecated, or otherwise disposed of in the absence of (i) an
effective registration statement for such securities under such act or (ii) an
opinion of company counsel that such registration is not required.

                      (b)       Transfer Limited. The undersigned further
acknowledges that the Shares to be purchased hereby will have been issued
pursuant to an exemption from registration under the Act and the rules and
regulations promulgated thereunder and agrees not to sell or otherwise transfer
or dispose of the Shares in any transaction which, in the reasonable opinion of
the Company’s counsel, would be in violation of the Act. For the purpose of
determining the Holder’s holding period for the shares, the date of this
agreement shall be deemed the date the Holder acquired the Shares and such
shares will not be salable for at least six months thereafter absent a
registration under the Act.

                      (c)       Experience. The undersigned represents and
warrants that the undersigned has such knowledge and experience in financial and
business matters that the Holder is and will be capable of evaluating the risks
and merits of an investment in the Shares to be acquired hereby and that the
Purchaser is able to bear the economic risks, including total loss, of investing
in the Shares.

                      (d)       No Filing. The undersigned understands that no
federal or state agency has passed upon the Shares or made any findings or
determination as to the fairness of this investment.

          4.        Information with Respect to the Undersigned. The undersigned
represents the following information is true and correct:

 

 

 

 

 

Name of Holder:

(1)

______________________________

 

 

 

 

          (Print Name)

 

 

 

 

 

 

 

 

(2)

______________________________

 

 

 

 

          (Print Name)

 

 

 

 

 

 

 

Mailing Address:

 

______________________________

 

 

 

 

          (Name of Addressee)

 

 

 

 

 

 

 

 

 

______________________________

 

 

 

 

          (Number and Street)

 

 


 

 

 

 

 

 

 

 

_____________

____________

____________

 

 

 

City

State

Zip Code

 

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Facsimile No (Optional): ____________________

 

 

 

 

 

 

 

 

 

 

Social Security and/or

 

 

 

 

 

 

taxpayer identification

 

 

 

 

 

 

number(s):

 

(1)

____________________

 

 

 

 

 

 

 

 

 

 

 

 

(2)

____________________

 

 

 


 

 

 

 

 

Ownership Form (check one):

 

 

 

 

 

 

 

 

 

 

 

__

Individual

 

 

 

 

 

 

 

 

__

Joint Tenancy

 

 

 

 

 

 

 

 

__

Community property

 

 

 

 

 

 

 

 

__

Tenancy-in-common

 

          5.        Copies of Notices. Copies of all notices or other
communications to be given or made hereunder will be transmitted to purchaser at
its above mailing address.

          6.        Accredited Investor. The undersigned represent(s) and
warrant(s) that I am (we are) “accredited investor(s)” as that term is defined
in Rule 501 of Regulation D promulgated by the Securities and Exchange
Commission pursuant to the Act as set forth below. (Initial the appropriate
category of accredited investor that each person satisfies and, in the case of
joint or partnership ownership, indicate which person the initialed category is
applicable to):

 

 

____

(1)        Such investor is a natural person who had individual income
(excluding income of such investor’s spouse) in excess of $200,000 in each of
2007 and 2008 or joint income with such investor’s spouse in excess of $300,000
in each of those years and reasonably expects to reach the same income level in
2009 (for purposes hereof, individual income being defined as adjusted gross
income, without taking into account: (a) any deductions for long-term capital
gains under § 1202 of the Internal Revenue Code of 1986, as presently amended
(the “Code”); (b) any depletion deductions under Code § 611 et seq.; (c) any
exclusion for interest under Code § 103; or (d) any partnership losses allocated
to such Investor as reported on Schedule E of his Form 1040 or any successor
form);

 

 

____

(2)        Such investor is a natural person whose net worth at the time of
purchase, either individually or jointly with such Investor’s spouse, exceeds
$1,000,000 (including such investor’s home, home furnishings and automobiles);

4

--------------------------------------------------------------------------------




 

 

____

(3)        Such investor is a trust, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000
whose purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) under the Act;

 

 

____

(4)        Such investor is a corporation, partnership, trust or other entity in
which all of the equity owners are Accredited Investors; or

 

 

____

(5)        Other (details below):


 

 

 

 

 

 

          7.        Tax Consequences. No effort has been made to provide any
advice as to the federal, state or local income tax consequences of my
investment in the Notes and Shares. I have been advised to seek my own
independent advice as to the tax consequences of an investment in the Notes and
Shares.

          8.        Survival and Indemnification. The undersigned agree(s) that
the representations contained herein shall survive the purchase of the Notes and
Shares and that he (they) will indemnify and hold harmless SCUI from and against
loss, damage or liability arising from a claim of or action instituted by a
third party including any governmental or regulatory body investigation, or
proceeding arising from a breach of any representation or material
misrepresentation of the undersigned contained herein. The indemnities provided
herein shall not be deemed exclusive remedies but are in addition to all other
rights and remedies available to either or both of the parties pursuant to this
Agreement.

          9.        Miscellaneous.

          In the event that any one or more of the provisions contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

          This Agreement is intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter. This Agreement may only be modified in
writing signed by the undersigned and the Company.

          This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the laws of the State of Texas
applicable to agreements made and to be performed entirely within such State.

5

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Subscription
Agreement – Sale of Common Stock as of the day and year first above written.

 

 

 

 

(1) _____________________________

 

 

 

 

 

(2) _____________________________

 

Amount Subscribed for:

$__________________________ , totaling _____________ shares of Common Stock (Par
Value $0.001)

          The foregoing subscription is hereby accepted by SecureCare
Technologies, Inc., as of the ___ day of ___________ , 2009.

 

 

 

 

SecureCare Technologies, Inc.

 

(a Nevada Corporation)

 

 

 

By:

 

 

 

Neil Burley, Chief Financial Officer

6

--------------------------------------------------------------------------------